Sandler, J.
(dissenting). The facts, comprehensively set forth in Justice Silverman’s dissenting opinion, graphically illustrate the complex legal and constitutional questions that often confront police officers undertaking the conscientious discharge of their duties. The legal issues presented are no doubt close. Nonetheless, I think it clear that the police officers here acted throughout in a sensible and prudent manner. It is not necessary to determine whether or not the facts and circumstances gave rise to a reasonable suspicion of criminal activity under CPL 140.50 (subd 1) justifying the frisk of Perez. Even if that frisk was legally unjustified, which presents a close question, it is clear that the police had a right to consider his gun in their subsequent actions. (Wong Sun v United States, 371 US 471, 492.) The finding of the Perez gun, coupled with all the other circumstances, *578clearly supported, if it did not require, further police inquiry and the subsequent frisk of Monsanto. The closest question is presented by the lawfulness of the direction to Monsanto to enter the vestibule and the later direction to him, shortly after the police concluded that there was a conflict in the statements given, to place his hands against the wall. As to the direction to Monsanto to enter the vestibule, it is surely clear that the police observations at the very least justified an inquiry on their part to determine the meaning of the observed behavior. The test to be applied was set forth in People v De Bour (40 NY2d 210, 217) as follows: "The crucial factor is whether or not the police behavior can be characterized as reasonable which, in terms of accepted standards, requires a balancing of the interests involved in the police inquiry”. The direction to Monsanto to enter the vestibule cannot be fairly evaluated as unreasonable under all the circumstances. Indeed, it would have been irresponsible for the police officer to have permitted his brother officer ro remain alone for an extended period of time inside the vestibule with the two unknown men. Nor would it have been sensible for him to enter the vestibule, leaving Monsanto outside, without knowing what had been learned by his brother officer. Significant here is the further comment in People v De Bour (supra, p 219), in which the Court of Appeals noted "it might be reasonable for the police at the scene of a crime to segregate and interview witnesses”. The restraint of Monsanto implicit in the direction to enter the vestibule is surely no greater than that suggested in the segregation and separate interrogation of witnesses at the scene of a crime. The later direction to Monsanto to place his hands against the wall presents a somewhat different question, its lawfulness turning on whether or not reasonable suspicion then existed. However, that event seems to me legally immaterial here since it occurred immediately before the finding of the Perez gun gave rise to a right to frisk Monsanto and is causally unrelated to the finding of the gun he possessed. For the foregoing reasons, the motion to suppress was properly denied and the judgment should be affirmed.